Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/18/2020 has been considered by the examiner and an initialed copy of the IDS is included with the mailing of this office action.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Cheng (US20130274173) and Perichaud (USP 6251967), as a whole, fail to make obvious the claimed radially amphiphilic polymers consisting essentially of Formula (II) having stable alpha helical structures bearing an aromatic quaternary ammonium group and hydrophobic side chains where the aromatic quaternary ammonium group is specifically 1-methylbenzimidazole. Further, one of ordinary skill in the art before the effective filing date of the claimed invention would not have been motivated to modify the teachings of Cheng (US20130274173) and Perichaud (USP 6251967), as a whole, to provide the radially amphiphilic polymers of Formula (II) bearing the 1-methylbenzimidazole group in a pharmaceutical composition or a method of treating a bacterium infection as claimed in the Claim Set filed 4/7/2021.



Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thurman Wheeler (telephone number): (571)270-1307. The examiner can normally be reached on 11:00 a.m. – 7:00 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on (571)272-0827. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MATTHEW P COUGHLIN/Primary Examiner, Art Unit 1626